Exhibit 99.1 Contact: Brainerd Communicators, Inc. Jennifer Gery (media) Mike Smargiassi/Dianne Pascarella (investors) 212.986.6667 Entertainment Distribution Company Announces Adoption of Shareholder Rights Plan to Preserve Use of Net Operating Losses Announces Certain Transactions to be Proposed at Annual Meeting to Further Protect NOLs and Obtain Compliance with Nasdaq $1.00 per share Continued Listing Requirements Board of Directors Establishes Acquisition Committee of the Board of Directors NEW YORK — April 3, 2008 — Entertainment Distribution Company, Inc. (NASDAQ: EDCI) (the “Company”), a global and independent provider of supply chain services to the home entertainment market, today announced that the Company has entered into a Preferred Shares Rights Agreement with American Stock Transfer and Trust Company (the “Rights Plan”) as a means to protect against a possible limitation on the Company’s ability to use its net operating loss carryforwards (“NOLs”). The Rights Plan will impose significant penalties upon any person or group that acquires 4.9% or more of the Company’s common stock without prior Board approval. As of
